Citation Nr: 0805622	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the thoracic spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the left testicle.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decisions of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to increased 
ratings for thoracic spine and left testicle disabilities; 
and from a March 2006 decision that denied entitlement to a 
total rating for compensation based on individual 
unemployability. 

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
this hearing is in the claims folder. 


FINDINGS OF FACT

1.  Degenerative arthritis of the thoracic spine effectively 
limits the thoracolumbar spine to 30 degrees of forward 
flexion due to pain without evidence of ankylosis or 
neurologic impairment.  

2.  The residuals of injury to the left testicle are 
analogous to a recurrent symptomatic urinary tract infection 
that requires continuous intensive management.  

3.  The veteran's service connected disabilities include 
degenerative arthritis of the thoracic spine, evaluated as 40 
percent disabling; the residuals of a left testicular injury, 
migraine headaches, and carpal tunnel syndrome of the right 
wrist, each evaluated as 30 percent disabling; hypertension, 
carpal tunnel syndrome of the left wrist, and plantar 
fasciitis of the left foot, each evaluated as 10 percent 
disabling; and plantar fasciitis of the right foot, bilateral 
cataracts, bilateral hearing loss, status post 
cholecystectomy, laceration above the right eye, and erectile 
dysfunction, each evaluated as zero percent disabling.  The 
veteran has a combined evaluation of 90 percent.  

4.  The service connected disabilities combine to render the 
veteran unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
degenerative arthritis of the thoracic spine have been met; 
the criteria for an evaluation in excess of 40 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5242 (2007).  

2.  The criteria for an evaluation of 30 percent for 
residuals of an injury to the left testicle have been met; 
the criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.20, 4.115b, Code 7525 (2007).  

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letters dated in 
May 2004 and January 2005.  The notice included the type of 
evidence needed to substantiate the claims for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to provide any evidence in his 
possession that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with information pertaining to the establishment 
of effective dates and disability ratings in a May 2007 cover 
letter to a supplemental statement of the case.  

The veteran's claim has not been readjudicated by the RO 
since the receipt of this notice.  However, the veteran 
appeared at a July 2007 hearing before the undersigned 
Veterans Law Judge, where he had an opportunity to present 
testimony regarding the degree of disability and effective 
dates.  Moreover, he submitted additional evidence at that 
time, and waived further RO review.  Therefore, the veteran 
had an opportunity for meaningful participation in the 
adjudication of his claims.  There is no prejudice to the 
veteran from the delayed notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The May 2004 VCAA letter notified the veteran that medical or 
lay evidence could be submitted to substantiate his claim and 
provided specific examples.  The letter stated that the 
evidence should describe the additional disability caused by 
his disabilities.  It also noted that VA would assist the 
veteran in obtaining employment records, thereby notifying 
him that the effect of his disability on his employment was 
relevant.  This information was provided to the veteran prior 
to the initial adjudication of his claims.  

The veteran's disabilities are not rated on the basis of 
laboratory findings.  The thoracic spine grant in this 
decision is based on the functional limitations due to pain 
under 38 C.F.R. §§ 4.40 and 4.59, VA was not required to send 
information as to the specific measurements contained in the 
relevant rating codes.  Finally, the Board notes that the 
veteran has displayed actual knowledge of the fact that his 
disabilities will be evaluated based on their effects on both 
his daily life and employment in his July 2007 testimony 
before the undersigned Veterans Law Judge.  He also displayed 
knowledge of the symptomatology required for a higher 
evaluation for each disability.  A notice error can be cured 
by actual knowledge of the information on the part of the 
claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. 
Cir. 2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).  Therefore, the Board finds that the duty to notify 
the veteran in his claims for increased evaluations has been 
met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

As for the veteran's claim for TDIU, the Board also finds 
that the duty to notify and duty to assist the veteran has 
been met.  Furthermore, given the favorable nature of this 
decision, any failures in the duty to notify or duty to 
assist is harmless error, as it has failed to result in any 
prejudice to the veteran. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Thoracic Spine

The record indicates that entitlement to service connection 
for recurrent back pain was established in a May 1996 rating 
decision.  A zero percent evaluation was assigned, effective 
from August 1995.  A November 2004 rating decision continued 
this evaluation.  However, a July 2005 rating decision 
determined that the November 2004 decision was clearly and 
unmistakably erroneous in failing to grant an increased 
evaluation for degenerative arthritis of the thoracic spine.  
A 20 percent evaluation was established for this disability, 
effective from May 2004.  

The veteran's claim is evaluated under the rating code for 
38 C.F.R. § 4.71a, Code 5242, for degenerative arthritis of 
the spine.  Under this rating code, degenerative arthritis of 
the spine is to be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, found in 38 C.F.R. 
§ 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine is 
evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or 
unfavorable ankylosis.  Unfavorable ankylosis is a condition 
with which the entire thoracolumbar spine is fixed in flexion 
or extension, resulting in several symptoms described in Note 
5 of the general formula for diseases and injuries of the 
spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to sum of the forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (4).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

VA treatment records from February 2003 show that the veteran 
had muscle spasms and right scapular pain.  

VA treatment records from March 2004 show that the veteran 
was given epidurals in an attempt to control his upper back 
pain.  He was experiencing muscle spasms.  The veteran 
underwent biofeedback training in May 2004 in an attempt to 
control his pain.  

The veteran was afforded a VA examination in July 2004.  He 
reported that he had pain located in the interscapular area 
of the thoracic spine.  The pain was described as a constant 
3 out of 10, flaring to 10 out of 10.  The flare-ups would 
occur daily, usually after sitting more than 30 minutes or 
with any lifting.  It was reduced by using his muscle 
stimulator or medication.  Flare-ups would result in 
significant reductions in his functional activities but no 
loss in the range of motion.  He complained of some spasm and 
tightness.  He denied radiation of pain but reported 
occasional pain in the posterior knee and calf.  The veteran 
could walk for 15 minutes before increased back pain forced 
him to stop.  

On examination, the veteran was in no acute distress.  His 
gait was independent and normal.  There was 80 degrees of 
forward flexion in the thoracolumbar spine with extension of 
20 degrees, rotation to the right of 30 degrees and left of 
31 degrees, lateral flexion to the right of 22 degrees and 
the left of 19 degrees.  There was no pain on forward flexion 
and the veteran could touch his toes without difficulty.  
There was some intrascapular pain with extension, rotation 
and lateral flexion.  An X-ray study revealed mild 
degenerative changes.  The assessment was myofascial pain in 
the rhomboid and interscapular area.  

A July 2004 physical therapy consultation shows that the 
veteran complained of constant pain in the thoracic area and 
under the right shoulder blade.  He had a TENS unit that was 
not helpful and a muscle stimulator that did help.  Trigger 
point injections had initially been helpful but were 
decreasingly in efficiency.  His pain made it difficult to 
sleep.  

On observation, the veteran walked without assistive device 
and without a gait abnormality.  His movements were 
independent and without significant difficulty although they 
were slow and stiff.  There was exquisite tenderness with 
diffuse muscle spasm and tightness of the intrascapular 
muscles.  Scapular mobility testing and palpation brought the 
veteran to tears and complaints of nausea.  

The veteran was prescribed exercises and told to continue 
with treatments to control pain.  However, the examiner 
stated that the veteran was suffering from severe myofascial 
pain which had been poorly controlled, and it was not 
anticipated that further physical therapy would have anything 
to offer him. 

On a September 2004 private pain questionnaire, the veteran 
stated that he had pain of the back.  This was located mainly 
between his shoulder blades.  

A November 2004 private examination found that the range of 
motion of the veteran's dorsolumbar spine was 80 degrees of 
flexion, 20 degrees of extension, and right and left lateral 
flexion to 20 degrees.  There was no scoliotic curve, spasm, 
or tenderness.  The diagnoses included degenerative arthritis 
of the cervical spine and degenerative disc disease status 
post cervical diskectomy with fusion surgery.  

March 2005 treatment records note that the veteran is status 
post cervical laminectomy with plate replacement.  Most of 
his pain was in the intrascapular area but was reproduced by 
movement of the neck.  However, the examiner believed the 
pain was coming from the lower part of his body.  June 2005 
records show the veteran had been using morphine for pain, 
but was to stop due to nausea.  

The veteran underwent another VA examination in January 2006.  
The claims folder was not reviewed.  The veteran reported 
that he was currently experiencing knife like pain in the 
middle of his back as well as a burning type pain.  He 
described the pain as mostly severe, and he received trigger 
point injections and epidurals every four months.  He did not 
report flare-ups but said he had severe pain most of the 
time.  

The veteran walked with a cane, but could only walk 50 yards 
with unsteadiness and falling.  He was unemployed, and could 
no longer enjoy previous activities such as hunting, fishing, 
or jogging.  

On examination, the veteran was extremely tender to palpation 
at the thoracic area.  Forward flexion was limited to 45 
degrees by pain.  Extension was to a normal 30 degrees.  
Right and left lateral flexion was to 30 degrees, and 
rotation produced discomfort.  

The veteran was very uncooperative throughout the examination 
and moved throughout the room, squirming in reported 
discomfort and crying.  There were no postural abnormalities 
or fixed deformities, but reportedly painful motion.  There 
was no weakness and no gross motor or sensory deficits.  

A magnetic resonance imaging (MRI) study of the thoracic 
spine showed slight prominence of the central canal in the 
interior thoracic cord, which was thought to represent an 
area of normal.  An X-ray study revealed degenerative changes 
without malalignment or fracture.  The diagnosis was mild 
degenerative joint disease of the thoracic spine.  

At a February 2007 VA examination, the veteran had mild 
tenderness to palpation of the thoracic spine.  He had 
forward flexion to 60 degrees with pain from 30 degrees to 60 
degrees.  The veteran could extend to 30 degrees, and rotate 
and lateral bend to 30 degrees to the left and the right 
without pain.  He did not have muscle spasms or fixed 
deformities, and there was no additional limitation of motion 
on repetition.  The diagnoses included mild degenerative 
joint disease of the thoracic spine.  

The General Rating Formula for Disease and Injuries of the 
Spine states that forward flexion of the thoracolumbar spine 
to 30 degrees or less warrants a 40 percent evaluation.  The 
January 2006 VA examination found that the veteran had 45 
degrees of forward flexion of the spine.  However, the pain 
on examination brought the veteran to tears.  The February 
2007 VA examination shows that the veteran had forward 
flexion to 60 degrees, but with pain from 30 degrees to 60 
degrees.  With consideration of functional impairment due to 
pain on movement, the veteran's range of motion of the 
thoracolumbar spine is effectively reduced to 30 degrees or 
less.  Therefore, a 40 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5242; see Bowling v. Principi, 15 
Vet. App. 1, 10 (2001) (in a claim for increase, the most 
recent evidence is given precedence over past examinations).

The Board has considered entitlement to an evaluation in 
excess of 40 percent for the veteran's degenerative arthritis 
of the thoracic spine, but this is not demonstrated by the 
evidence.  Ankylosis must be demonstrated in order to have an 
evaluation of 50 percent or higher under the General Rating 
Formula for Diseases and Injuries of the Spine or additional 
neurologic impairment must be shown.  The medical records do 
not contain any indication or diagnosis of ankylosis.  

The most recent examination also yielded normal neurologic 
findings.  An increased rating is not warranted on the basis 
of neurologic impairment.  The Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent is not warranted at any point during the 
appeal period.  38 C.F.R. § 4.71a, Code 5242.

Testicular Pain

Entitlement to service connection for the residuals of a left 
testicle injury was established in a May 1996 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  The evaluation was increased to the current 10 
percent level in a July 2005 rating decision.  

The rating code does not contain an entry for the residuals 
of a left testicle injury.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The RO has evaluated the residuals of a left testicle injury 
by analogy to chronic epididymo-orchitis.  Chronic epididymo-
orchitis is rated as a urinary tract infection.  38 C.F.R. 
§ 4.115b, Code 7525.  

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management is evaluated as 
10 percent disabling.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management is evaluated as 30 percent disabling.  Urinary 
tract infection that results in poor renal function is to be 
evaluated as renal dysfunction.  38 C.F.R. § 4.115b.  

The evidence includes VA treatment records from October 2002 
that show the veteran was having more problems with 
testicular pain from his old injuries.  

The veteran was afforded a VA genitourinary examination in 
July 2004.  The history of an injury to his left testicle in 
service was described, where he required stitches and 
developed a large hematoma.  Currently, the veteran reported 
excruciating pain in the testicle.  He felt that with every 
step he took, every time he sat the wrong way, or with every 
hard car ride he would have pain to the point of nausea.  

On examination, the veteran's left testicle in the area of 
the epididymis and the caput was extremely tender with 
obvious pain transmitted up the inguinal canal on the least 
little bit of palpation or positioning.  He also had a 
hyperactive left hemiscrotum.  The right testicle was normal.  
The impression was significant and overwhelming testicular 
pain of a radicular and chronic nature.  Surgery was not 
recommended because the pain was in the nerve root and would 
not be changed by removal of the testicle.  

The veteran underwent another VA genitourinary examination in 
October 2004 in order to clarify the findings of the July 
2004 examination.  The claims folder was reviewed by the 
examiner.  The veteran reported that his problem had recently 
increased.  His treatment had been conservative, with use of 
some of the pain medications prescribed for his back 
disability.  

The pain contributed to his problems with heavy lifting.  He 
occasionally had trouble walking due to groin pain, and 
sometimes was unable to wear any pants or underwear.  He 
reported occasional swelling and pain after riding in cars, 
which had worsened over the last several years.  On 
examination, there were no palpable masses.  There was 
extreme tenderness in the area of the left testicle and left 
epididymis.  The left testicle had atrophied to approximately 
one third the size of the right.  

The veteran was seen in the emergency room at a VA hospital 
in November 2004 for his testicular pain.  

The veteran was seen at a VA urology consultation in August 
2005.  He complained of swelling and testalgia, especially on 
the right side.  On examination, the left testicle was 
extremely tender.  The impression was chronic left testicular 
pain. 

The Board finds that entitlement to a 30 percent evaluation 
for the residuals of the veteran's injury to the left 
testicle is warranted.  The evidence shows that the veteran 
has been seen on many occasions for pain of his left 
testicle.  The veteran had indicated that the pain is 
constant and that it has been increasing over the last 
several years.  He states that he could seek treatment for 
this pain on a daily basis but knows that there is nothing 
that can be done to alleviate his condition.  

The July 2004 examiner described the pain as significant and 
overwhelming.  The October 2004 examiner described the pain 
as extreme tenderness.  The Board finds that these symptoms 
are analogous to a recurrent symptomatic infection that 
requires continuous intensive management, which warrants a 30 
percent evaluation.  38 C.F.R. §§ 4.20, 4.115b, Code 7525.  

Entitlement to an evaluation in excess of 30 percent has also 
been considered, but this is not demonstrated by the evidence 
and is not possible under any of the potentially applicable 
rating codes.  A 30 percent evaluation is the highest 
evaluation possible under the rating criteria for a urinary 
tract infection.  It is also the highest evaluation for 
obstructed voiding.  

Rating criteria under the genitourinary codes that allow for 
an evaluation in excess of 30 percent are those for renal 
dysfunction, voiding dysfunction, and urinary frequency, but 
the veteran's symptoms of pain, swelling and atrophy are not 
analogous to the symptoms of urinary leakage, frequent 
urination, or decrease in kidney functions contained in 
criteria for higher evaluations for those disabilities.  See 
38 C.F.R. § 4.115b.  The veteran's disability is also not 
analogous to multiple urethroperineal fistulae or malignant 
neoplasms of the genitourinary system.  See 38 C.F.R. 
§ 4.115b, Codes 7519, 7528.  There have been no periods 
during the appeal period when the disability warranted an 
evaluation in excess of that awarded in this decision.  Cf. 
Hart.

Finally, the Board has considered entitlement to an increased 
evaluation under the rating codes for diseases of the 
peripheral nerves.  However, the highest evaluation for an 
injury to the ilio-inguinal nerve is a 10 percent evaluation.  
38 C.F.R. § 4.1241, Codes 8530, 8630, and 8730.  Therefore, 
an evaluation under these rating codes is of no benefit to 
the veteran. 

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the conditions at 
issue have required no periods of hospitalization.  This 
decision awards a total rating for compensation based on 
individual unemployability.  That award is intended to 
compensate for marked interference with employment.  Other 
exceptional factors warranting referral for consideration of 
extraschedular ratings are not warranted.

Total Rating

The veteran argues that his service connected disabilities 
combine to render him unemployable.  He notes that a SSA 
decision has found him to be unemployable, and that most of 
the disabilities noted by this decision are service 
connected.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. § 
4.16(b).

As a result of this decision, the veteran now has a 40 
percent evaluation for his degenerative arthritis of the 
thoracic spine and a 30 percent evaluation for the residuals 
of his left testicular injury.  He is also service connected 
for carpal tunnel syndrome of the right wrist at 30 percent 
disabling; migraine headaches at 30 percent disabling; 
hypertension at 10 percent disabling; carpal tunnel syndrome 
at 10 percent disabling; a chronic adjustment disorder at 10 
percent disabling; and plantar fasciitis of the left foot at 
10 percent disabling.  The veteran's service connected 
plantar fasciitis of the right foot, bilateral cataracts, 
bilateral hearing loss, status post cholecystectomy, 
laceration above the right eye, and erectile dysfunction are 
each evaluated as zero percent disabling.  When these 
evaluations are combined under 38 C.F.R. § 4.25, the veteran 
receives a 90 percent combined evaluation.  The bilateral 
factor was included in the evaluation of the veteran's carpal 
tunnel syndrome of the right and left disabilities.  
38 C.F.R. § 4.26.  Therefore, as the veteran has a single 
disability ratable at 40 percent and a combined evaluation of 
90 percent or more, he meets the schedular criteria for a 
total rating.  The Board must now consider whether or not the 
veteran's disabilities render him unemployable.  

At a November 2004 private examination, the veteran's 
disabilities included degenerative arthritis of the cervical 
spine and degenerative disc disease status post diskectomy, 
and status post left testicular trauma.  After a physical 
examination and assessment of the veteran's abilities, the 
examiner opined that the veteran could sit for six hours of 
an eight hour day and walk or stand for four hours.  He would 
have limitations in any frequent lifting of five to 10 pounds 
and only occasional lifting of 15 pounds. 

A January 2007 decision of the SSA is contained in the claims 
folder.  This decision determined that the veteran had been 
disabled and therefore, unemployable since 1998.  He had not 
worked since 1998.  The veteran's severe impairments included 
degenerative disc disease, diabetes mellitus with diabetic 
neuropathy, carpal tunnel syndrome, arthritis, and chronic 
testicular pain.  The decision stated that these impairments 
caused significant limitation in the veteran's ability to 
perform basic work activities, and found that the veteran was 
unable to perform any substantial gainful activity on a 
sustained basis due to the combined affects of his 
impairments.  

The veteran underwent a VA general examination in February 
2007.  The claims folder was not available for review.  The 
examiner described the veteran's service connected 
disabilities.  The veteran was said to have last worked in 
1998, when he was employed as a supply clerk.  He left this 
position because it involved lifting.  The veteran said he 
had been to rehabilitation but had been told he could not be 
trained.  The veteran had limitations on standing of 15 
minutes and could walk a quarter of a mile.  However, the 
examiner noted that the veteran remained standing during the 
examination.  

After an examination and review of all the veterans' service 
connected disabilities, the examiner opined that the veteran 
appeared competent enough to maintain a sedentary position.  
The veteran did stand routinely throughout the interview, and 
might need to be able to do so in a sedentary job.  The 
veteran was not suitable for any type of physical labor.  
This was mainly due to his testicular injury and not his back 
disability.  The examiner concluded that the veteran was 
capable of sedentary employment.  

After consideration of the veteran's contentions and review 
of the evidence, the Board finds that the veteran's service 
connected disabilities combine to render him unemployable.  
The Board notes that all the examinations are in agreement 
that the veteran is incapable of any job that involves 
physical activities.  The February 2007 examination 
determined that the veteran was capable of sedentary 
employment.  However, this examination was conducted without 
the benefit of the veteran's claims folder, which prevented 
the examiner from reviewing the veteran's lengthy history of 
treatment for pain.  

Moreover, it does not appear to fully consider that any 
sedentary job would involve the veteran's upper extremities, 
and his carpal tunnel syndrome would make him less than 
effective.  On the other hand, the January 2007 SSA decision 
found that the veteran was disabled.  Although this decision 
considered the veteran's nonservice connected diabetes and 
degenerative disc disease in making this assessment, his 
service connected carpal tunnel syndrome, arthritis, and 
testicular pain were also noted to be impairments that cause 
significant limitations in his ability to perform basic work 
activities.  The Board finds that the evidence both for and 
against the veteran's employability is in relative equipoise.  
Therefore, the benefit of the doubt is resolved in favor of 
the veteran, and entitlement to a TDIU is warranted.  
38 U.S.C.A. § 5107(b).  













							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 40 percent evaluation for degenerative 
arthritis of the thoracic spine is granted. 

Entitlement to a 30 percent evaluation for the residuals of 
an injury to the left testicle is granted.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


